           Case 5:19-cv-07558-NC Document 35 Filed 10/06/20 Page 1 of 1

                                                                                         Oct 06 2020



 1
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                           NORTHERN DISTRICT OF CALIFORNIA
 7
 8   THERESA BROOKE, a married woman
     dealing with her sole and separate claim,       Case No: 5:19-cv-7558
 9
                           Plaintiff,                ORDER
10
11
     vs.
12
13   IA LODGING SANTA CLARA LLC,

14                         Defendant.
15
              Upon Joint Motion and good cause shown,
16
              IT IS HEREBY ORDERED dismissing the above case; each party to bear their
17
     own fees and costs.
18
19                  DATED this _____           October
                                6th day of _____________________, 2020.
20
                                                                    S DISTRICT
                                                                 ATE           C
21                                                              T
                                                                                          O




                                                 Judge of the U.S District Court
                                                           S




                                                                                           U
                                                          ED




                                                                                            RT




22
                                                      UNIT




                                                                               TED
                                                                        GRAN
23
                                                                                                   R NIA




                                                                                               s
24                                                                                 M. Cousin
                                                      NO




                                                                         thanael
                                                                Judge Na
                                                                                                   FO
                                                       RT




25
                                                                                               LI




                                                               ER
                                                          H




                                                                                          A




                                                                    N                      C
                                                                                      F
26                                                                      D IS T IC T O
                                                                              R
27
28
